      Case 3:20-cv-01188-FAB Document 14 Filed 10/30/20 Page 1 of 9



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF PUERTO RICO

OLIVER C & I CORP.,

     Appellant,

                   v.                           Civil No. 20-1188 (FAB)

CAROLINA DEVELOPERS S. en C. Por
A., S.E., et al.,

     Appellees.


                            MEMORANDUM AND ORDER

BESOSA, District Judge.

     Appellant Oliver C & I Corporation (hereinafter “Oliver”)

moves for leave to file an interlocutory appeal.              (Docket No. 2,

Ex. 1.)     For the reasons set forth below, Oliver’s motion is

DENIED.

I.   Background

     Oliver filed a voluntary petition pursuant to Chapter 11 of

the Bankruptcy Code on October 17, 2016.           In re Oliver C & I Corp.,

Case No. 16-83011 (MCF), Docket No. 1.            Eight months later, Oliver

commenced   an    adversary     proceeding      against   Mercantil     Mayagüez

Associates S. en C. por A., S.E. (“Mercantil Mayagüez”), Mercantil

San Patricio Associates S. en. C. por A., S.E. (“Mercantil San

Patricio”),      and    other   parties   not    relevant   to   this    action

(hereinafter, “partnerships”).            Oliver C & I Corp. v. Carolina

Developers Assocs. S. en. C. Por A., S.E., Adv. No. 17-166 (MCF),
       Case 3:20-cv-01188-FAB Document 14 Filed 10/30/20 Page 2 of 9
Civil No. 20-1188 (FAB)                                                       2


Docket No. 1.        Mercantil Mayagüez and Mercantil San Patricio

conduct real estate “development, construction, management and

sales.”   Id. at p. 12.        Oliver owns 50% of the shares in both

Mercantil Mayagüez and Mercantil San Patricio.                 Id. at p. 11.

According to the complaint, the Mercantil Mayagüez and Mercantil

San Patricio board of directors and shareholders violated various

partnership agreements.       Id.

      On October 24, 2019, Oliver filed an urgent motion for a

temporary restraining order and preliminary injunction in the

adversary proceeding.        (Adv. No. 17-166, Docket No. 172.)            The

board of directors at Mercantil Mayagüez and Mercantil San Patricio

held a shareholder meeting that same day, voting to transfer

$671,287.35 “from the excess rent reserve account [to satisfy] an

obligation incurred by three other entities where [Oliver] holds

no participation.”       Id. at p. 2.    Oliver objected to the transfer,

arguing that these funds “should [instead] be used to provide

payment to [the bankruptcy] creditors, mostly Hacienda because

[of] Debtor’s taxing obligations.”          Id. at p. 3.       The next day,

the   United   States    Bankruptcy     Judge   denied   the   motion   for   a

temporary restraining order.        (Docket No. 174.)

      After conducting a preliminary injunction hearing on November

26, 2019, the bankruptcy court denied Oliver’s motion in toto.

(Docket No. 197.)       Oliver’s motion failed for two reasons.         First,

the $671,287.35 belonged to Mercantil Mayagüez and Mercantil San
      Case 3:20-cv-01188-FAB Document 14 Filed 10/30/20 Page 3 of 9
Civil No. 20-1188 (FAB)                                                  3


Patricio, not the bankruptcy estate.         Second, Oliver failed to

establish that the transfer of funds resulted in irreparable harm.

     A.   Partnership Assets are not Property of the Bankruptcy
          Estate

          The    parties   submitted     written    briefs    concerning

ownership of the $671,287.35 in anticipation of the preliminary

injunction hearing.    (Docket Nos. 172, 176, 189 & 192.)             “Both

parties agree[d] that the determination of property of the estate

is a legal issue.”    (Docket No. 199 at p. 3.)     Before hearing oral

argument, the bankruptcy court set forth fundamental principles of

corporate law, noting that:

     The Bankruptcy Code accords a corporation the status of
     a person, and treats it as a separate, legal entity
     distinct from its shareholders . . . As a result, it is
     well-settled that assets owned by a corporation are not
     included in the bankruptcy estate of an individual
     shareholder. A debtor’s shares in a corporation become
     part of the bankruptcy estate.      The assets of the
     corporation do not.

Id. at p. 4 (quoting In re Billingsley, 338 B.R. 372, 375 (C.D.

Ill. 2006) (holding that “the assets of a corporation may not be

administered    in   the   bankruptcy     estate    of   an   individual

shareholder”) (citation omitted)).        In a related vein, “[any]

property owned by [a] partnership itself is not” property of the

partner’s bankruptcy estate.     Id. at p. 4 (quoting In re Schlein,

178 B.R. 82, 85 (Bankr. E.D. Pa. 1995).

          The $671,287.35 belongs to the partnerships, separate

and distinct from the shares owned by Oliver in Mercantil Mayagüez
       Case 3:20-cv-01188-FAB Document 14 Filed 10/30/20 Page 4 of 9
Civil No. 20-1188 (FAB)                                                    4


and Mercantil San Patricio.        Accordingly, the bankruptcy court

held that the $671,287.35 is “not property of this bankruptcy

estate, it is [an] asset for the partnerships San Patricio S.E.

and Mayagüez S.E.”    Id.

           The purported violations of the partnership agreements

raised non-core causes of action pursuant to Puerto Rico Law.            Id.

at p. 5 (citing Laws P.R. Ann. tit 10, § 1341).             Consequently,

the   bankruptcy   court    refrained   from   adjudicating   “issues      of

corporate and partnership governance.”           Id. at p. 5.          Oliver

subsequently commenced two civil actions in the Commonwealth of

Puerto Rico Court of First Instance “to pursue some of the [claims]

which the Bankruptcy Court declined to exert jurisdiction.”             (Case

No. 20-1188, Docket No. 12 at p. 3.)

      B. Irreparable Harm

         To prevail on the preliminary injunction motion, Oliver

had to establish:     (1) likelihood of success on the merits; (2)

the potential for irreparable harm if the bankruptcy court denied

the injunction; (3) the balance of the relevant equities (i.e.,

the hardship that will befall the partnerships if the injunction

issues contrasted with the hardship that will befall Oliver if the

injunction does not issue); and (4) the effect of the ruling on

the public interest. Planned Parenthood League v. Bellotti, 641

F.2d 1006, 1009 (1st Cir. 1981).
        Case 3:20-cv-01188-FAB Document 14 Filed 10/30/20 Page 5 of 9
Civil No. 20-1188 (FAB)                                                              5


           Irreparable      harm      “constitutes      a    necessary    threshold

showing for an award of preliminary injunctive relief.”                    González-

Droz v. González-Colón, 573 F.3d 75, 79 (1st Cir. 2009).                      It is

hornbook law that a request for monetary damages “does not amount

to an irreparable injury.” Id. (citing Ross-Simons of Warwick v.

Baccarat, Inc., 102 F.2d 12, 19 (1st Cir. 1996)). Oliver requested

that the bankruptcy court enjoin Mercantil Mayagüez and Mercantil

San Patricio from “entering into or signing any kind of agreement,

contract or the like to use, subordinate or use in any shape or

form    the    excess     cash     reserve    amount     (with     the   amount    of

$671,287.35)”.         (Case No. 17-166, Docket No. 172 at p. 14.)                That

“the alleged harm [could] be remedied by an award of monetary

damages”      proved    fatal    to   the    preliminary       injunction   motion.

(Docket No. 199 at p. 6.) Accordingly, the bankruptcy court denied

the motion for preliminary injunction.               Id.

           Oliver moved for reconsideration.                (Docket No. 200.)     The

bankruptcy      court      denied      the    motion        for    reconsideration,

reiterating that pursuant to “the standard established by the First

Circuit    Court   of     Appeals,     [Oliver’s]      request     for   preliminary

injunction is ineligible.”            (Docket No. 203.)           On April 8, 2020,

Oliver filed a timely notice of appeal. (Docket No. 205.)

II.    Oliver’s Motion for Leave to File an Interlocutory Appeal

       An aggrieved party may appeal to the district court “as of

right from a bankruptcy court’s final judgment, order, or decree.”
         Case 3:20-cv-01188-FAB Document 14 Filed 10/30/20 Page 6 of 9
Civil No. 20-1188 (FAB)                                                      6


Rodríguez-Quesada v. United States, 222 B.R. 193, 196 (D.P.R. 1998)

(Casellas, J.) (citation omitted); see U.S.C. § 158(a)(1).                 The

denial of a preliminary injunction is, however, an interlocutory

order.     In re Branch of New England Corp., 218 B.R. 643, 647

(B.A.P. 1st Cir. 1998) (quoting In re Caribbean Tubular Corp. 813

F.2d 533, 535 n.3 (1st Cir. 1987) (holding that an appeal from an

order denying injunctive relief “is unquestionably interlocutory

in character”)).        Appellate review of an interlocutory order

requires leave of the court.       28 U.S.C. § 158 (“district courts of

the United States shall have jurisdiction to hear appeals . . .

with leave of the court, from interlocutory orders and decrees”).

     The standard set forth in 28 U.S.C. section 1292(b) (“section

1292”) governs the Court’s analysis.          Borges v. Lugo-Mender, 938

F. Supp. 2d 202, 212 (D.P.R. 2013) (holding that “most courts have

adopted the standard used under 28 U.S.C. § 1292” in actions

involving     interlocutory     appeals    from   the   bankruptcy       court)

(Casellas, J.) (citation omitted).            This provision authorizes

appellate courts to review “[interlocutory] orders of district

courts of the United States . . . or of the judges thereof,

granting,      continuing,     modifying,      refusing     or   dissolving

injunctions.”     28 U.S.C. § 1292(b); Rio Grande Cmty. Health Ctr.,

Inc. v. Rullan, 397 F.3d 56, 67 (1st Cir. 2005) (holding that

appellate courts “have jurisdiction over an interlocutory order

granting or denying a preliminary injunction”) (citation omitted).
         Case 3:20-cv-01188-FAB Document 14 Filed 10/30/20 Page 7 of 9
Civil No. 20-1188 (FAB)                                                             7


There is, however, a “greater measure of flexibility [in the

bankruptcy      context]”    regarding     leave    to     appeal    interlocutory

orders.    Murphy v. IRS, 554 B.R. 533, 534 (D. Me. 2014).

      Pursuant to section 1292, an interlocutory appeal is proper

if the issue in controversy: “(1) involves a controlling question

of law, (2) as to which there is substantial ground for difference

of   opinion,    and   (3)   an   immediate   appeal       from     the   order   may

materially advance the ultimate termination of the litigation.”

In re Watman, 304 B.R. 553, 559 (B.A.P. 1st Cir. 2004).                    Appellate

review    is   reserved     for   those   “rare    cases    where    the   proposed

intermediate appeal presents one or more difficult and pivotal

questions of law not settled by controlling authority.”                           Id.

(citing In re Branch of New England, 218 B.R. at 653); see P.R.

Asphalt, LLC v. Betteroads Asphalt, LLC, Case No. 02-079, 2020

U.S. Dist. LEXIS 94701 at *26 (D.P.R. May 29, 2020) (holding that

“courts must bear in mind that interlocutory bankruptcy appeals

should be limited to cases presenting exceptional circumstances”)

(Delgado-Colón, J.) (citation omitted).                  Ultimately, leave to

appeal an interlocutory order falls within the sound discretion of

the district court. 28 U.S.C. § 158(a); In re G.S.F. Corp., 938

F.2d 1467, 1473 (1st Cir. 1991) (holding that “whether to take

jurisdiction [of an interlocutory order issued by the bankruptcy

court] rested entirely within the discretion of the district

court”).
      Case 3:20-cv-01188-FAB Document 14 Filed 10/30/20 Page 8 of 9
Civil No. 20-1188 (FAB)                                               8


III. Discussion

     Oliver’s motion for leave to file an appeal is unavailing.

Denial of the preliminary injunction is consistent with prevailing

precedent.   To demonstrate irreparable harm, Oliver must establish

that legal remedies are inadequate.      Idaho v. Coeur D’Alene Tribe,

521 U.S. 261, 292 (1997) (holding that the “inadequacy of a legal

remedy is a prerequisite for equitable relief in any case”); See

Infusaid Corp. v. Intermedics Infusaid, Inc., 739 F.2d 661, 668

(1st Cir. 1984) (“[T]he general rule is if there is an adequate

remedy at law, equitable relief is unavailable.”). “Legal remedies

traditionally involve money damages [whereas equitable remedies]

are ‘typically coercive, and are enforceable directly on the person

or thing to which they are directed.’”      Int’l Fin. Servs. Corp. v.

Chromas Techs. Canada, Inc., 356 F.3d 731, 736 (7th Cir. 2004).

     The proposed injunction pertaining to the $671,287.35 is a

tacit request for monetary damages arising from a contract dispute

between Oliver and the partnerships.         There is no “substantial

ground for a difference of opinion” regarding the impropriety of

injunctive relief when pecuniary damages are a sufficient remedy

to make the wronged party whole. Cf In re Quigley Co., 323 B.R.

70, 77 (S.D.N.Y. 2005) (denying motion for leave to file an

interlocutory appeal because “the Bankruptcy Court was not acting

contrary to law when it issued to Preliminary Injunction”).
       Case 3:20-cv-01188-FAB Document 14 Filed 10/30/20 Page 9 of 9
Civil No. 20-1188 (FAB)                                                 9


      Oliver asserts that the bankruptcy court “disregarded its

jurisdiction to protect the interest of the Debtor in [Mercantil

Mayagüez and Mercantil San Patricio].”       The bankruptcy court held,

however, that the $671,287.35 is not property of the estate, citing

ample authority in support of this proposition.           Docket No. 203

(citing cases).    Oliver cites no precedent or authority either to

controvert the bankruptcy court’s order, or to demonstrate that

the bankruptcy estate extends to property owned by a partnership.

Accordingly, the motion for leave to file an interlocutory appeal

is DENIED.

IV.   Conclusion

      For the reasons set forth above, Oliver’s motion for leave to

file an interlocutory appeal is DENIED.        (Docket No. 2, Ex. 1.)

      Judgment shall be entered accordingly.

      IT IS SO ORDERED.

      San Juan, Puerto Rico, October 30, 2020.

                                        s/ Francisco A. Besosa
                                        FRANCISCO A. BESOSA
                                        UNITED STATES DISTRICT JUDGE
